Citation Nr: 1528930	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  06-39 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 19, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from April 1974 to February 1980 and from March 1980 to June 1989.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, declined to reopen the Veteran's previously denied claim for service connection for a cervical spine disability, and denied service connection for headaches and gastroesophageal reflux disease (GERD), and a rating higher than 20 percent for lumbar spine disability.

A July 2008 rating decision granted a 40 percent rating for lumbar spine disability, effective from April 16, 2008.

In a June 2009 decision, the Board reopened the Veteran's claim for service connection for a cervical spine disability, and denied his claim for service connection for GERD.  At that time, the Board remanded the reopened claim for service connection for a cervical spine disability, and the claims for service connection for headaches and an increased rating for lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for further development. 

In a March 2011 decision, the Board denied a rating higher than 20 percent for lumbar spine disability prior to April 16, 2008, and higher than 40 percent thereafter.  At that time, the Board found that a claim for a TDIU was raised by the record, and was part and parcel of the Veteran's increased rating claim for lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU claim to the AOJ for development and adjudication and remanded the claims for service connection headaches and cervical spine disability for further development.

In February 2014, the Board remanded the Veteran's claims for service connection for headaches and a cervical spine disability, and a TDIU, to the AOJ for further development.

In an August 2014 rating decision, the RO granted a TDIU effective from February 19, 2009.  Thus, the matter of entitlement to a TDIU prior to February 19, 2009 remains on appeal.

In an October 2014 decision, the Board dismissed the Veteran's claim for service connection for headaches.  At that time, the Board remanded his claims for service connection for a cervical spine disability and entitlement to a TDIU prior to February 19, 2009 to the AOJ for further development.

In a November 2014 rating decision, the RO granted service connection for cervical strain that was assigned a 20 percent disability rating, effective from December 30, 2005.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a cervical spine disability.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to February 19, 2009; but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2014).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. For any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

2. Then, readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




